Kirby, J. Reisinger brought suit in unlawful detainer against Johnson, and, from the judgment in favor of the defendant, appealed. The cause of action grew out of the alleged failure of the defendant to comply with the terms of a lease, which was filed as an exhibit to the complaint. ■ Appellant has not favored this court with an abstract of the pleadings, nor the lease, and, not having been furnished the means for an intelligent consideration and review of the case by an abstract, as required by rule 9, the court, necessarily, can not pass upon the merits without exploring the transcript, which “it can not be expected to and will not do,” as said in Files v. Tebbs, 101 Ark. 207, and the judgment must be affirmed. It is so ordered.